DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 8-9, 10 and 12-15 of U.S. Patent No. 11170216. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims correspond as follows:


Regarding claim 1, 
An information processing method executed by a computer, the method comprising: 
5acquiring a captured image and information reading an altitude at which the captured image is captured; (Claim 9, acquiring a captured image and information reading an altitude at which the captured image is captured)
 detecting a feature of a target object in the captured image; (claim 9, detecting a feature of a target object in the captured image)
 determining a size of the target object on a basis 10of a combination of the detected feature and the altitude information; (claim 9, determining a size of the target object on basis of a combination of the detected feature and the altitude information) and
 detecting, with circuitry, whether the target object is a predetermined object based on the altitude information and the determined size of the target object.  (claim 9, determine a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude information and the determined size of the target object; and detecting the target object is the predetermined object based on the predetermined parameter)   

	Regarding claim 2, 
The information processing method according to claim 1, wherein the detecting includes distinguishing the target object from a plurality of candidate objects based on the determined size and the detected feature of 20the target object.  (Claim 2, wherein the circuitry is further configured to identify which of a plurality of candidates corresponds to the size on the basis of the feature)


Regarding claim 3, 
The information processing method according to claim 1, wherein the feature is a color or a color arrangement applied to the target object.  (Claim 3, wherein the feature is a color or color arrangement applied to the target object)

Regarding claim 4, 
The information processing method according to claim 3, wherein, under a condition where different colors are applied to the target object so as to be adjacent to each other, hues of the different colors differ by a 30predetermined threshold or more.  (claim 4, wherein, in a case, where different colors are applied to the target object so as to be adjacent to each other, hues corresponding to the respective colors differ by a predetermined threshold or more)

Regarding claim 5, 
The information processing method according to claim 1, wherein the feature is a shape of the target object.  (claim 5, wherein the feature is a shape of the target object) 

Regarding claim 6, 
The information processing method according to claim 5, 5wherein at least one aspect of the shape includes a plurality of circles having different radii arranged concentrically.  (claim 6, wherein the shape includes a shape in which a plurality of circles having different radii is arranged concentrically) 


Regarding claim 7, 
The information processing method according claim 1, 10wherein the target object is a mark attached to a ground marker.  (claim 8, wherein the target object is a mark attaches to a ground market)

Regarding claim 12, 
A non-transitory computer readable storage device having computer readable instructions stored therein that 5when executed by a computer cause the computer to perform an information processing method, the method comprising: (Claim 10,  a non-transitory readable medium, having instructions stored therein, that when executed by processor perform a method comprising) 
acquiring a captured image and information reading an altitude at which the captured image is captured; (Claim 10, acquiring a captured image and information reading an altitude at which the captured image is captured)
 detecting a feature of a target object in the 10captured image; (Claim 10, detecting a feature of a target object in the captured image)
determining a size of the target object on a basis of a combination of the detected feature and the altitude information; (Claim 10, determining a size of the target object on the basis of a combination of the detected feature and the altitude information) and
 detecting, with circuitry, whether the target 15object is a predetermined object based on the altitude information and the determined size of the target object.  (Claim 1, determining a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude information and the determined size of the target object; and detecting the target object is the predetermined object based on the predetermined parameter)

Regarding claim 13, 
The non-transitory computer readable storage device according to claim 12, wherein 20the detecting includes distinguishing the target object from a plurality of candidate objects based on the determined size and the detected feature of the target object.  (Claim 2, wherein the circuitry is further configured to identify which of a plurality of candidates corresponds to the size on the basis of the feature)

Regarding claim 14, 
The non-transitory computer readable storage device according to claim 12, wherein the feature is a color or a color arrangement applied to the target object.   (Claim 12, wherein the first feature is a color or color arrangement of the first mark and the second feature is a color or color arrangement of the second mark) 

Regarding claim 15, 
The non-transitory computer readable storage device according to claim 14, wherein 58under a condition where different colors are applied to the target object so as to be adjacent to each other, hues of the different colors differ by a predetermined threshold or more.  (claim 13, wherein, in a chase where different colors are applies so as to be adjacent to each other, hues corresponding to the respective colors differ by a predetermined threshold or more)

Regarding claim 16, 
The non-transitory computer readable storage device according to claim 12, wherein the feature is a shape of the target object, and at least one aspect of the shape includes a plurality of 10circles having different radii arranged concentrically.  (Claim 15, wherein the shape includes a shape in which a plurality of circles having different radii is arranged concentrically)

Regarding claim 17, 
The non-transitory computer readable storage device according to claim 12, wherein the target object is a mark attached to a ground 15marker.  (Claim 14, wherein the first feature is the shape of a ground marker and the second feature is the shape of a second ground marker) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of identifying an object without significantly more. 
Regarding claim 1, under step 2A prong 1, the claim recites the steps of acquiring an image, detecting a feature of a target object in the image, determining the size of the object based on the feature and the altitude of capture, and detecting whether the object is a predetermined target object.  Under step 2A prong 2 the claim does not recite any additional elements and is therefore not integrated into a practical application. Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim fails to recite any additional elements. Therefore, the claim is directed to an abstract idea and not patent eligible. 
Dependent claims 2-11 do not remedy the abstract idea of claim 1. The dependent claims recite additional features such as the shape and color features of a ground mark, a height from which an image is captured, and generic wireless communications. These fail to integrate the abstract idea into a practical application because there is nothing which effectively ties the abstract idea of the analysis of the image into a practical application. These limitations additionally fail to amount to significantly more because generic recitations of a UAV, computer systems and wireless communications cannot amount to significantly more. 
Regarding claim 12, under step 2A prong 1, the claim recites the steps of acquiring an image, detecting a feature of a target object in the image, determining the size of the object based on the feature and the altitude of capture, and detecting whether the object is a predetermined target object.  Under step 2A prong 2 the claim recites additional non-transitory media, however, a broad recitation of a computer implemented function is not an integration into a practical application. Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generic processing language which fails to amount to significantly more than the abstract idea. Therefore, the claim is directed to an abstract idea and not patent eligible. 
Dependent claims 2-11 do not remedy the abstract idea of claim 1. The dependent claims recite additional features such as the shape and color features of a ground mark, a height from which an image is captured, and generic wireless communications. These fail to integrate the abstract idea into a practical application because there is nothing which effectively ties the abstract idea of the analysis of the image into a practical application. These limitations additionally fail to amount to significantly more because generic recitations of a UAV, computer systems and wireless communications cannot amount to significantly more. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, 12, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sperindeo (US 10,220,964 effectively filed 06/21/2016). 
Regarding claim 1, Sperindeo teaches: 
An information processing method executed by a computer, the method comprising: 
5acquiring a captured image and information reading an altitude at which the captured image is captured; (Sperindeo col 11 line 57-60 images obtained by the aerial vehicle that includes representations of the markers are provided to the aerial vehicle management system)
 detecting a feature of a target object in the captured image; (Sperindeo col 12 lines 26-35 the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and the actual information. The processed information is the feature)
 determining a size of the target object on a basis 10of a combination of the detected feature and the altitude information; (Sperindeo, col 12 lines 58-60, sensor provides the altitude of the aerial vehicle. See also col 13 lines 23-30 compare the actual distance and the received altitude to determine whether a variation between the actual distance and the processed information is in the altitude threshold. See also col 12 lines 26-35 the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and the actual information, may be a size or shape variation)
and
 detecting, with circuitry, whether the target object is a predetermined object based on the altitude information and the determined size of the target object.  (Sperindeo, col 12 lines 58-60, sensor provides the altitude of the aerial vehicle. See also col 13 lines 23-30 compare the actual distance and the received altitude to determine whether a variation between the actual distance and the processed information is in the altitude threshold. See also col 12 lines 26-35 the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and the actual information, may be a size or shape variation)

Regarding claim 3, Sperindeo teaches: 
The information processing method according to claim 1, wherein the feature is a color or a color arrangement applied to the target object.  (Sperindeo col 12 lines 14-20, the aerial vehicle management system processes the images to determine among other information a size, shape, position orientation color and/or pattern of the markers)

Regarding claim 5, Sperindeo teaches: 
The information processing method according to claim 1, wherein the feature is a shape of the target object.  (Sperindeo col 12 lines 14-20, the aerial vehicle management system processes the images to determine among other information a size, shape, position orientation color and/or pattern of the markers)

Regarding claim 7, Sperindeo teaches: 
The information processing method according claim 1, 10wherein the target object is a mark attached to a ground marker.  (Sperindeo col 11 lines 39-51, any number of markers can be placed around the facility and in the field of view of camera)  

Regarding claim 8, Sperindeo teaches: 
The information processing method according to claim 1, wherein the acquiring includes acquiring the 15captured image from a UAV mounted camera.  (Sperindeo col 9 lines 37-46, digital cameras mounted to the frame of the UAV)

Regarding claim 9, Sperindeo teaches: 
The information processing method according to claim 8, wherein the acquiring includes reception of a wireless communication from the UAV to the computer, 20image data of the captured image is included in the wireless communication.   (Sperindeo col 9, lines 20-37 antenas used to transmit wireless may be attached and utilized by the UAV. See also paragraph bridging cols 11 and 12, images from UAV are provided to a remote computing resource) 




Regarding claim 12, Sperindeo teaches: 
A non-transitory computer readable storage device having computer readable instructions stored therein that 5when executed by a computer cause the computer to perform an information processing method, the method comprising: (Claim 10,  a non-transitory readable medium, having instructions stored therein, that when executed by processor perform a method comprising) 
acquiring a captured image and information reading an altitude at which the captured image is captured; (Sperindeo col 11 line 57-60 images obtained by the aerial vehicle that includes representations of the markers are provided to the aerial vehicle management system)
 detecting a feature of a target object in the 10captured image; (Sperindeo col 12 lines 26-35 the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and the actual information. The processed information is the feature)
determining a size of the target object on a basis of a combination of the detected feature and the altitude information; (Sperindeo, col 12 lines 58-60, sensor provides the altitude of the aerial vehicle. See also col 13 lines 23-30 compare the actual distance and the received altitude to determine whether a variation between the actual distance and the processed information is in the altitude threshold. See also col 12 lines 26-35 the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and the actual information, may be a size or shape variation)and
 detecting, with circuitry, whether the target 15object is a predetermined object based on the altitude information and the determined size of the target object.  (Sperindeo, col 12 lines 58-60, sensor provides the altitude of the aerial vehicle. See also col 13 lines 23-30 compare the actual distance and the received altitude to determine whether a variation between the actual distance and the processed information is in the altitude threshold. See also col 12 lines 26-35 the aerial vehicle management system then compares the processed information to actual information to determine a variation between the processed information and the actual information, may be a size or shape variation)

Regarding claim 14, Sperindeo teaches: 
The non-transitory computer readable storage device according to claim 12, wherein the feature is a color or a color arrangement applied to the target object.  (Sperindeo col 12 lines 14-20, the aerial vehicle management system processes the images to determine among other information a size, shape, position orientation color and/or pattern of the markers)

Regarding claim 17, Sperindeo teaches: 
The non-transitory computer readable storage device according to claim 12, wherein the target object is a mark attached to a ground 15marker. (Sperindeo col 11 lines 39-51, any number of markers can be placed around the facility and in the field of view of camera)  

Regarding claim 18, Sperindeo teaches: 
The non-transitory computer readable storage device according to claim 12, wherein the acquiring includes 20acquiring the captured image from a UAV mounted camera, and reception of a wireless communication from the UAV to the computer, image data of the captured image is included in the wireless communication.  (Sperindeo col 9 lines 37-46, digital cameras mounted to the frame of the UAV. See also lines 20-37 antenas used to transmit wireless may be attached and utilized by the UAV, and  paragraph bridging cols 11 and 12, images from UAV are provided to a remote computing resource)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sperindeo as applied to claims 1 and 12 above, and further in view of Li (US 2019/0187724). 
Regarding claim 4, Sperindeo fails to teach: 
The information processing method according to claim 3, wherein, under a condition where different colors are applied to the target object so as to be adjacent to each other, hues of the different colors differ by a 30predetermined threshold or more.
Li teaches: 
The information processing method according to claim 3, wherein, under a condition where different colors are applied to the target object so as to be adjacent to each other, hues of the different colors differ by a 30predetermined threshold or more. (Li, See Figure 2 and [0054] the use of white and black for markers for detection)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the markers disclosed in Sperindeo with the target patterns disclosed in Li. The inventions lie int eh same field of endeavor of UAV vision based navigation systems. The rationale for the substitution is the simple substitution of one known target for another yielding the predictable result of a marker based UAV navigation system. 

Regarding claim 6, the combination of Sperindeo and Li teaches: 
The information processing method according to claim 5, 5wherein at least one aspect of the shape includes a plurality of circles having different radii arranged concentrically.   (Li, See Figure 2 and [0052] marker comprises multiple concentric rings of different sizes)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the markers disclosed in Sperindeo with the target patterns disclosed in Li. The inventions lie int eh same field of endeavor of UAV vision based navigation systems. The rationale for the substitution is the simple substitution of one known target for another yielding the predictable result of a marker based UAV navigation system. 

	Regarding claim 15, the combination the Sperindeo and Li teaches: 
The non-transitory computer readable storage device according to claim 14, wherein 58under a condition where different colors are applied to the target object so as to be adjacent to each other, hues of the different colors differ by a predetermined threshold or more.   (Li, See Figure 2 and [0054] the use of white and black for markers for detection)
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the markers disclosed in Sperindeo with the target patterns disclosed in Li. The inventions lie int eh same field of endeavor of UAV vision based navigation systems. The rationale for the substitution is the simple substitution of one known target for another yielding the predictable result of a marker based UAV navigation system. 

Regarding claim 16, the combination of Sperindeo and Li teaches: 
The non-transitory computer readable storage device according to claim 12, wherein the feature is a shape of the target object, and at least one aspect of the shape includes a plurality of 10circles having different radii arranged concentrically.  (Li, See Figure 2 and [0052] marker comprises multiple concentric rings of different sizes)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the markers disclosed in Sperindeo with the target patterns disclosed in Li. The inventions lie int eh same field of endeavor of UAV vision based navigation systems. The rationale for the substitution is the simple substitution of one known target for another yielding the predictable result of a marker based UAV navigation system. 

Allowable Subject Matter
Claims 2, 10-11, 13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim, and the above double patenting and 101 rejections were overcome. 
Regarding claim 2, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The information processing method according to claim 1, wherein the detecting includes distinguishing the target object from a plurality of candidate objects based on the determined size and the detected feature of 20the target object. 

Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The information processing method according to claim 1, 25wherein the altitude at which the captured image is captured is 20 m or more.  

Regarding claim 11, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The information processing method according to claim 10, 30wherein the altitude at which the captured image is captured is within an altitude capacity of a UAV, and is 57 not greater than 70 meters.  

Regarding claim 13, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The non-transitory computer readable storage device according to claim 12, wherein 20the detecting includes distinguishing the target object from a plurality of candidate objects based on the determined size and the detected feature of the target object.  

Regarding claim 19, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The non-transitory computer readable storage device according to claim 12, wherein the altitude at which the captured image is captured is 20 m or more.  

Regarding claim 20, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The non-transitory computer readable storage device 59 according to claim 19, wherein the altitude at which the captured image is captured is within an altitude capacity of a UAV, and is not greater than 70 meters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/            Examiner, Art Unit 2666